PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/260,010
Filing Date: 8 Sep 2016
Appellant(s): Patterson, Bruce, K.



__________________
Mandar A Joshi and Bret E Field
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/30/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/2/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-45, 53 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This is a rejection for new matter. 

The specification teaches that the disclosed method is generally to an HPV mRNA assay for the detection of HPV related disorders such as cervical cancer and cervical lesions (paragraph 1). 
The specification teaches in situ hybridization of HPV E6,E7 mRNA of in cervical cells (paragraph 8).  The specification does not provide any written description or contemplation of additional HPV RNA targets.  
The specification teaches that cervical cells are the squamous epithelia cells that line the surface of the cervix (24), but does not contemplate other samples that contain squamous cells. 
The specification discloses only liquid-based cervical cytology specimens where the claim encompasses any possible liquid sample that contains squamous cells from a solid tissue specimen.  Squamous cells occur at least on the surface of the skin, the linings of organs and the lining of the respiratory and digestive tracts.  The specification only contemplated cervical samples, with no written description or suggestion of any other sample type. 
When defining cancer types, the specification specifically limits adenocarcinoma and squamous cell carcinoma to cancers of the cells of the cervix (“As used herein the terms adenocarcinomas and pre-adenocarcinomas refer to tumors and lesions of the glandular epithelium of the cervix and the terms squamous cell carcinoma and pre-squamous cell carcinomas refer to tumors and lesions of the squamous of the epithelial cells of the cervix” paragraph 26).  

Furthermore, claims 40 and 41 refer to "intracellular" and "cell surface" protein biomarkers where the specification does not provide any discussion either broad genus of biomarkers.  The specification discloses only very specific antibody staining techniques employing specifically disclosed biomarkers, one within each genus.  
Thus, having carefully considered the specification the claims are rejected for being drawn to new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 30-34, 37-45, 50 and 53-55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patterson et al.  (Acta Cytologica (January-February 2002) vol. 46, No. 1 Supplement, pp. 206-207. print. Abstract numbered 561, as cited in IDS) in view of Patterson et al. (Cytometry 31:265-274, 1998) and Dirks (Current Protocols in Cytometry (1998) 8.7.1-8.7.14).
 	Regarding claim 1, Patterson et al. teach an assay comprising steps of obtaining a liquid based cytology specimen of cervical cells from an individual in a cytology fixative (specifically CytoRich preservative).  
Patterson et al. teach staining the LBC specimen with an antibody cocktail of CD16 and Cam 5.2.  Patterson et al. teaches that the assay was a 3-color assay.  In order for the antibodies to “stain” the cells, this inherently means they were labelled.  
Patterson et al. teach hybridizing the LBC specimen using oligonucleotides specific for HPV E6, E7 mRNA. Furthermore, although Patterson et al. do not state that they permeabilized the cells, the fact that the HPV probes entered the cells is evidence that the cells were permeabilized.
Patterson et al teach detecting per cell HPV E6, E7 mRNA expression and antibody cocktail staining in cervical cells of the obtained LBC specimen.  It is inherent to analysis by flow cytometry that the quantifying is "per cell,” as flow cytometry is a technique that analyzes one cell at a time.  

 	Patterson et al. detect antibody staining and quantify HPV using a flow cytometer (throughout, Claim 32). 
	The antibodies employed by Patterson et al. and the oligonucleotides employed by Patterson et al. are fluorescently labeled (Title and methods, Claims 33 and 34).  
 	The antibody cocktail includes CD16 and CAM 5.2 (Methods, Claims 37 and 38).  
	Regarding claims 39-45, Patterson et al. teach an assay comprising steps of obtaining a liquid cellular sample of a subject in a cytology fixative (specifically CytoRich preservative).  
	Regarding claims 50 and 53, Patterson et al. teach that their method employs simultaneous immunophenotyping (detecting bound antibody) and ultrasensitive fluorescence in situ hybridization for HPV E6,E7 mRNA (Objective).  
	Regarding claims 54 and 55, Patterson et al. teach that their assay included intracellular HPV E6,E7 quantification (see Title).  The word “intracellular” means within a cell, which clearly teaches that the E6,E7 quantification was if a number of copies per cell.  Furthermore, it is inherent to analysis by flow cytometry that the quantifying is "per cell,” as flow cytometry is a technique that analyzes one cell at a time.   Thus, Patterson et al. teach detecting malignant transformation in cytologically normal cervical cells after considering the staining with the antibody cocktail and the quantification of HPV E6, E7 per cell.
 	Patterson teaches hybridizing the cells with a nucleic acid probe to an RNA biomarker.  Although Patterson et al. do not state that they permeabilized the cells, the fact that the HPV probes entered the cells is evidence that the cells were permeabilized.  

Patterson et al. teach employing flow cytometry to assay the labeled sample to quantify hybridized nucleic acid probe and detect bound antibody.  
Furthermore, addressing claims 40-41 and 44-45, the reference teaches staining cervical cell samples with antibodies to CD16 and CAM 5.2, which are a cell surface and intracellular markers, respectively, followed by in situ hybridization of an HPV E6,E7 probe to an mRNA target.
Addressing claims 42 and 43, Patterson et al. teach contacting with an HPV E6,E7 mRNA specific probe cocktail.  The examiner adopts the position set forth in the remarks filed 9/28/17 that an ordinary skilled artisan would understand that a “cocktail” of probes refers to a collection of two or  more different probes and that E6 and E7 represent separate HPV biomarkers.  Patterson et al. teach that the method includes quantifying hybridization, so all probes in the cocktail were quantified.  
Patterson et al. teach that “The same cells were then hybridized with an HPV E6,E7 mRNA specific probe cocktail and analyzed in less than 2 hours by flow cytometry.”  It is not clear from Patterson if the 2 hours refers to the totality of the method including the obtaining, staining, further fixing, hybridizing and detecting as is currently claimed or if this refers only to hybridization and analysis portion.  Thus, Patterson et al. do not expressly teach that the entire method is less than three hours.  
 	The reference does not teach a second, or “further” step of adding an additional fixative and permeabilizing reagent or reagents (all claims).  

	 Patterson et al. 1998 teaches a simultaneous flow cytometric analysis of intracellular RNA and cellular immunophenotype, which is very similar to the method taught by Patterson 2002, albeit to a different target.  In this method, samples are obtained, cells are stained with fluorescent antibodies, and after staining with fluorescent antibodies the cells are fixed and permeabilized prior to contacting with a hybridization buffer containing a cocktail of probes to an RNA target and then analysis by flow cytometry.  The cells are contacted with the fixative/permeabilization solution for at least 60 minutes (p. 268).  Following fixation/permeabilization the cells were contacted with a probe for 30 minutes and then analyzed by flow cytometry to simultaneously detect the bound antibodies and the hybridized probe (p. 268).  
Furthermore, Dirks et al. teaches methods for combined detection of mRNA and protein.  Dirks (Current Protocols in Cytometry (1998) 8.7.1-8.7.14) teaches combination DNA/RNA FISH and Immunophenotying protocols.  Each protocol includes multiple fixing steps, before and after permeabilizing.  Most relevant, the protocol on 8.7.9 teaches detection of a protein followed by detection of mRNA species.  Cells are fixed, and incubated with a primary antibody directed against the protein of interest. This incubation is followed by a second one with a biotinylated secondary antibody. Cells are then post-fixed and treated with pepsin to 
Here the secondary references also teach immunostaining followed by hybridization with probes, and both include a further fixing and permeabilizing after the incubation with antibodies.  
 	It would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by Patterson et al. so as to have employed an additional fixing and permeabilizing prior to contacting with the HPV probe cocktail as the application of a known technique, with the predictable result of preparing the cells to be contacted with the HPV probes.  Such a modification would have provided a method that was highly sensitive for the detection of HPV. Furthermore, it would have been obvious to have contacted the sample with the fixing and permeabilizing reagent for 60 minutes as this is within the range taught by the reference.  Furthermore, it would have been obvious to have practiced the method in less than 3 hours.  The primary reference teaches a time of less than two hours.  Even if this time does not include all steps, it is evidence of a market desire to shorten analysis time for a method.  Dirks et al. evidences that fixing and permeabilizing can occur in well under 60 minutes.  Furthermore, it is recognized that to some extent the time a multi-step method takes depends in part on the speed that the practitioner uses to transition between steps and carry out the individual steps.  The total time for contacting and the total time of the method are variables that can be optimized.  There is a motivation to optimize within a prior art condition .  
(2) Response to Argument
The abstract of the disclosure states “Provided is an HPV E6,E7 assay, referenced herein as the “In Cell HPV Assay,” that is capable of sensitive and specific detection of normal cervical cells undergoing malignant transformation as well as abnormal cervical cells with pre-malignant or malignant lesions.”  The Background of the Invention only discusses cervical cancer and methods for detecting cervical cancer.  The Summary of the invention teaches that “The present invention overcomes the need in the aforementioned need in the art by providing assays and method for screening for cervical cancer by screening for, detecting and quantitating intracellular HPV E6,E7 mRNA in cervical cells.”  The aspects of the invention include determining malignant transformation of cervical cells, screening a patient for malignant transformation of cervical cells, a method of screening a patient with abnormal cervical cells for pre-malignant cervical cells, and an assay for identifying malignantly transformed cervical cell types.  Each aspect of the invention refers to assay of E6,E7 mRNA in cervical cells.  
The Brief traverses new matter rejection. The Brief points out that paragraph 1 of the specification states that the In Cell HPV Assay is capable of sensitive and specific detection of cancerous and pre-cancerous abnormal cells as well as normal cells undergoing malignant transformation. Appellant argues that this sentence does not limit the cells to any cell type, and thus supports that the methods of disclosed in the priority application could be used to study 
The Brief further points to para 41 of the specification which states that the disclosed assay is "a highly specific procedure that is capable of identifying amplification of an individual cell..." and "is capable of discerning exactly how many cells have produced one million copies." Appellant states that nothing in this disclosure limits the cells to any type of cells. The entire context of this paragraph is directed towards discussing the results of Examples 6 and 7 which were carried out for the detection of HPV in cervical cell samples. 
 	Further, Appellant points to paragraph 45 which states that the present invention provides an assay that simultaneously phenotypes malignantly transformed cells. The next sentence in this paragraph states, that the identifying malignantly transformed cells includes first a step of obtaining cervical cells from an individual. The arguments are not persuasive. 
Appellant further argues that at the time of the filing of the instant application, using cell specific biomarkers to identify cell types was well known in the art, for example by using flow cytometry.  Appellant has not pointed out that the disclosure provided written description of the generic “cellular protein.”  Appellant argues that one skilled in the art would readily discern that other proteins could be assayed similar to those exemplified.  However, the standard for written description is not what would be obvious to one skilled in the art.  

Appellant argues that a person skilled in the art would readily discern that other types of cells in other types of tissue samples could similarly be used to assay the per cell expression of proteins and HPV E6, E7 mRNAs.  This is essentially an argument that other embodiments would have been obvious upon reading the specification.  However, the test for possession is not what would have been obvious to one of ordinary skill in the art.  “The Federal Circuit has pointed out that, under United States law, a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of 35 U.S.C. 112.”  See MPEP 2163.  
With regard to claim 55, this claim ultimately depends from claim 1 and is rejected for all of the reasons claim 1 is rejected.  



 	Appellant further traverses the rejection for obviousness.  
 	Appellant argues that the combination of references fails to teach obtaining a liquid sample of cells in a cytology fixative followed by labeling the claims with antibodies and further fixing and permeabilizing the obtained LBC specimen. 
	Appellant summarizes the rejection (brief bottom of page 10-11).  
 	Appellant argues that while Patterson 1998 describes that PMBC were “fixed and permeabilized” such PMBC were not obtained in or otherwise subjected to a cytology fixative because the cells were labeled with fluorescent antibodies in PBS.  The primary reference, Patterson et al. clearly discloses testing liquid based cervical cytology specimens obtained in CytoRich preservative (see Objective and Results sections).  Pointing out the secondary reference does not teach the limitation is a piecemeal analysis.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The rejection addresses why it would have been obvious to add an additional fixing and permeabilizing step to the method taught in Patterson 2002.  
Appellant points out that after staining, Patterson 1998 required fixing and permeabilizing in order to label with an intracellular target.  Likewise, Patterson 2002 teaches an antibody staining using a cell surface marker (CD16) which is followed by staining intracellular HPV RNA.  Thus, the application of the known technique of fixing and 
Appellant argues that if the cells in Patterson 2002 were obtained in a cytology fixative such cells would have already been suitable for labeling intracellular molecules.  This attorney argument is newly proposed in the Brief and is not supported by evidence on the record.  Even still, the two prior art secondary reference exemplify methods where antibody staining of a sample is followed by fixing and further permeabilizing the cells.  The fixing would ensure the attached antibodies are not perturbed by further analysis and the permeabilizing would prepare the cells for uptake of the nucleic acid probe.  
Appellant argues that in the methods of Patterson 2002 the cells were obtained in CytoRich preservative.  Appellant argues that the ordinary artisan would have recognized that further fixing and permeabilizing would not be required.  This is unsubstantiated by evidence on the record.   As the abstract is brief, and contains precious few methodological details, looking to more developed protocols (such as Dirks and Patterson 1998) set forth for very similar methods would have been a natural step for a skilled artisan wishing to practice the method.  The two prior art references provide such detailed protocols and both include a step of fixing and permeabilizing cells after staining them.  Furthermore, Patterson et al. 2001, of record in this case and cited in Final office action teach a method in which Cytorich preserved cells are further treated with a reagent to permeabilize the cells (p. 39).   Appellant’s assertion that cells treated with this preservative do not require permabilization, in view of these facts is not persuasive. 

Appellant further argues (p. 13) that Dirks does not teach the steps of obtaining an LBC specimen in a cytology fixative followed by labeling the cells with antibodies and further fixing and permeabilizing the cells.  Again, this is a piecemeal analysis.  Appellant argues that since Dirks teaches that cells are grown on or centrifuged onto microscope slides they are not applicable to analyzing an LBC specimen.  This is not persuasive because Dirks does not limit the cell type in their general protocol.  As noted, Patterson 2002 provides the liquid based cytology specimen.  It is true that no single reference provides all of the steps of the claim, and in this regard the MPEP teaches “The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.” This has been set forth in the rejection. 
 Beginning at the bottom of page 14 of the brief, applicant argues that the combination of references fails to provide any motivation to combine the teachings of the cited art.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the rejection clearly sets forth that the addition of the additional fixing and permeabilizing step would prepare the cells for further entry of the nucleic acid probes and would have been the application of a known technique, with the predictable result of preparing the cells to be contacted with the HPV probes.
Appellant points out that in the methods of Patterson 1998 and Patterson 2002 only one step of fixing is used.  This does not consider the totality of the rejection which includes Dirks who clearly exemplifies multiple fixing steps.  Applicant argues that the additional fixing step would have not had any benefit.  However, one of ordinary skill and knowledge would have understood that the additional fixing would ensure that the previously added labels maintained their cellular positions as further manipulation of the sample occurred when the HPV E6,E7 specific probe cocktail was added.  
Appellant reiterates the position that no rational for combining the references was provided (p. 17) but this argument has been addressed.  Specifically, the rejection states “It would have been prima facie obvious to one having ordinary skill in the art to have modified the methods taught by Patterson et al. so as to have employed an additional fixing and permeabilizing prior to contacting with the HPV probe cocktail as the application of a known technique, with the predictable result of preparing the cells to be contacted with the HPV probes.  Such a modification would have provided a method that was highly sensitive for the detection of HPV.”  

	Appellant states that the examiner reads into the teaching of Patterson 2002 the step of “quantifying HPV E6,E7 ‘per cell’” because flow cytometry does not necessarily involve determining the number of copies per cell.  However, the title of the abstract clearly teaches that the method includes E6,E7 mRNA QUANTIFICATION.  The technique used for this quantification is flow cytometry which is inherently a per cell analysis.  Patterson et al. teach that their assay included intracellular HPV E6,E7 quantification (see Title).  The word “intracellular” means within a cell, which clearly teaches that the E6,E7 quantification was if a number of copies per cell.  Furthermore, it is inherent to analysis by flow cytometry that the quantifying is "per cell,” as flow cytometry is a technique that analyzes one cell at a time.   Thus, Patterson et al. teach detecting malignant transformation in cytologically normal cervical cells after considering the staining with the antibody cocktail and the quantification of HPV E6, E7 per cell. Therefore the limitation is met by the reference.  
Appellant separately argues claims 39-45 and 53 beginning on page 18 of the response.  Applicant states that the rejection only addresses these claims to point out the CytoRich preservative.  However, it is evident by claim comparison and reading the rejection that the additional steps of the claim are addressed where the rejection addresses claim 1.  The arguments against the rejection of claim 39 are duplicative of the “Group I” arguments and are not persuasive for the same reasons.  
The rejections for obviousness are maintained.  

 	

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JULIET C SWITZER/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        
Conferees:
/HEATHER CALAMITA/Supervisory Patent Examiner, Art Unit 1639                                                                                                                                                                                                        
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.